In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-3188
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

WILLIAM A. GOODWILL,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 18-cr-20025 — Sue E. Myerscough, Judge.
                     ____________________

   ARGUED OCTOBER 26, 2021 — DECIDED JANUARY 21, 2022
                ____________________

   Before FLAUM, ST. EVE, and KIRSCH, Circuit Judges.
    ST. EVE, Circuit Judge. Detectives Johnathan Roseman and
Matthew Hunt stopped William Goodwill for a window tint
violation. After asking Goodwill to sit in the squad car, Rose-
man began completing the paperwork while both detectives
asked Goodwill some questions. A canine unit arrived
minutes later, before Roseman had ﬁnished ﬁlling out the
warning form. The dog alerted to the presence of drugs, and
a search revealed two kilograms of cocaine.
2                                                   No. 20-3188

   A grand jury indicted Goodwill on one count of posses-
sion of cocaine with intent to distribute. Goodwill moved to
suppress the drugs, arguing that the oﬃcers unlawfully pro-
longed the search by asking unrelated questions and con-
ducted the dog sniﬀ without his consent. The district court
found that the questions posed to Goodwill did not extend the
stop and denied the motion to suppress. Goodwill now ap-
peals. We conclude that the district court did not clearly err
and therefore aﬃrm.
                               I.
    Detectives Roseman and Hunt observed Goodwill driving
a white Ford Edge with windows tinted noticeably darker
than allowed by Illinois law. They trailed behind him for
about a minute. Goodwill then crossed over the fog lines bor-
dering the exit ramp and headed to a rest stop. The detectives
followed. Before beginning the stop, Roseman relayed the de-
tails to dispatch, which sent a notice to all marked units, in-
cluding Detective Chad Larner, a canine unit operator, who
started driving toward the scene.
    At 1:58 p.m., the detectives initiated the traﬃc stop. Detec-
tive Roseman exited his car, approached Goodwill, and re-
quested his driver’s license and insurance. He then asked
Goodwill to come sit in his squad car while he processed the
paperwork. Goodwill agreed. Once Goodwill sat down in the
police car, Detective Roseman performed a “records check”
through the Secretary of State and the Law Enforcement
Agencies Data System (“LEADS”). This check requires an of-
ﬁcer to submit the motorist’s name, birth date, and driver’s
license. Throughout the encounter, Detective Roseman asked
Goodwill questions about his car, the weather, his child, the
No. 20-3188                                                    3

length of his stay in the area, any plans for his time there, and
his driving history.
    At 2:02 p.m., Roseman received conﬁrmation from LEADS
and the Secretary of State that Goodwill’s information was ac-
curate. One minute later, Roseman began ﬁlling out the hard-
copy of the written warning with the date and time; the year,
make and model of the car; Goodwill’s name, birth date, ad-
dress; the traﬃc violation; and the location of the stop. While
writing the warning, Roseman continued chatting with Good-
will. He asked what Goodwill did for a living, how he enjoyed
his job, what gift he had purchased for his child, how long his
friend had been driving the car, how long he had known the
owner, and whether he had taken any drugs or medications.
Hunt also chimed in and questioned Goodwill about the toys
in his trunk. During this time, one of the detectives had also
messaged the canine unit to hurry.
    At 2:07 p.m., Larner arrived with a drug dog. One minute
later, before completing the warning, Roseman asked Good-
will if he would consent to the drug dog sniﬃng around his
car. Goodwill agreed four times to allow the search. Roseman
then returned to writing up the warning while Larner walked
around the car with the drug dog. The dog alerted to the pres-
ence of illegal drugs. The oﬃcers searched the car and found
two kilograms of cocaine.
    A grand jury charged Goodwill with one count of posses-
sion with the intent to distribute at least 500 grams of cocaine.
See 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii). Goodwill moved to
suppress the evidence gathered from the traﬃc stop. The
magistrate judge recommended denying the motion; the dis-
trict court judge accepted the recommendation and denied
the motion. Goodwill entered a conditional guilty plea and
4                                                     No. 20-3188

reserved the right to appeal the denial of his suppression mo-
tion. The district court sentenced Goodwill to 120 months of
imprisonment, followed by eight years of supervised release.
                                II.
    The Fourth Amendment guarantees “[t]he right of the
people to be secure in their persons, houses, papers, and ef-
fects, against unreasonable searches and seizures.” U.S.
Const. amend. IV. “[T]he ultimate touchstone of the Fourth
Amendment is ‘reasonableness.’” Lange v. California, 141 S. Ct.
2011, 2017 (2021) (quoting Brigham City v. Stuart, 547 U.S. 398,
403 (2006)). Goodwill argues that the government violated the
Fourth Amendment by unlawfully prolonging the traﬃc stop
and conducting a search without his consent. We review the
district court’s factual ﬁndings for clear error and its legal con-
clusions de novo. United States v. Gholston, 1 F.4th 492, 496 (7th
Cir. 2021).
                                A.
    Stopping a vehicle is a seizure under the Fourth Amend-
ment. United States v. Cole, 21 F.4th 421, 427 (7th Cir. 2021) (en
banc). Traﬃc stops are similar to Terry stops and must be sup-
ported by reasonable suspicion. Id. Goodwill concedes that
the detectives lawfully initiated the traﬃc stop. He contends,
however, that Roseman could not ask Goodwill to relocate to
the squad car while the paperwork was being processed, and
that the detectives prolonged the stop by asking questions un-
related to the traﬃc oﬀense. We take each argument in turn.
                                1.
    A police oﬃcer can ask a driver to sit in the police car for
the duration of a traﬃc stop without any particularized sus-
picion of dangerousness. See United States v. Lewis, 920 F.3d
No. 20-3188                                                    5

483, 492 (7th Cir. 2019) (holding that requests to move into a
squad car are “reasonably incidental” to the traﬃc stop);
United States v. Baker, 78 F.3d 1241, 1244 (7th Cir. 1996) (“Once
Brophy stopped Baker, the trooper could legitimately ask him
to step out of his car, even without any particularized suspi-
cion that Baker possessed a weapon.”); cf. Pennsylvania v.
Mimms, 434 U.S. 106, 111 (1977). Oﬃcers reasonably fear for
their safety during traﬃc stops—a driver can have a hidden
weapon and passing traﬃc endangers a police oﬃcer stand-
ing close to a major highway—and vehicle occupants are min-
imally burdened by moving. See Mimms, 434 U.S. at 111.
Therefore, Roseman lawfully asked Goodwill to move to his
squad car while he was completing the written warning.
    Goodwill claims that Roseman lacked a “reasonable justi-
ﬁcation” for asking him to move to the squad car because
Roseman did so, in part, to dispel “negative views of the po-
lice.” Putting aside the fact that Roseman made the request
primarily because of oﬃcer safety, “outside the context of in-
ventory search or administrative inspection,” the Supreme
Court has rejected the proposition that an “oﬃcer's motive in-
validates objectively justiﬁable behavior under the Fourth
Amendment.” Whren v. United States, 517 U.S. 806, 812 (1996).
Because Roseman’s request to Goodwill was objectively rea-
sonable, we do not inquire into his subjective motives.
                               2.
    A traﬃc stop can last only long enough to complete the
“mission” of the stop, that is, “to address the traﬃc violation
that warranted the stop and attend to related safety con-
cerns.” Rodriguez v. United States, 575 U.S. 348, 354 (2015); see
also Cole, 21 F.4th at 428. Once oﬃcers have completed every
traﬃc-related task, the motorist cannot be detained any
6                                                     No. 20-3188

longer without reasonable suspicion of other criminal activ-
ity. United States v. Lopez, 907 F.3d 472, 486 (7th Cir. 2018). Of-
ﬁcers may, though, investigate unrelated matters that do not
prolong the stop “beyond the time reasonably required to
complete th[e] mission.” Rodriguez, 575 U.S. at 354–55 (quot-
ing Illinois v. Caballes, 543 U.S. 405, 407 (2005); see also Arizona
v. Johnson, 555 U.S. 323, 333 (2009) (“An oﬃcer's inquiries into
matters unrelated to the justiﬁcation for the traﬃc stop … do
not convert the encounter into something other than a lawful
seizure, so long as those inquiries do not measurably extend
the duration of the stop.”). The government acknowledges
that the detectives asked Goodwill questions unrelated to the
“mission” of the stop but maintains that these inquiries did
not prolong the stop.
    Whether unrelated questioning prolongs a stop is a factual
issue that we review for clear error. See United States v.
Gholston, 1 F.4th 492, 496 (7th Cir. 2021) (crediting the district
court’s ﬁnding that the oﬃcer speaking with the passenger
about possible drugs, calling, sending messages, and urging
a canine unit to arrive did not lengthen the traﬃc stop); United
States v. Malone, 10 F.4th 1120, 1124 (10th Cir. 2021) (“The crit-
ical issue is thus whether the alleged detour prolonged the
traﬃc stop. This question is factual, not legal.”); see also United
States v. Medina, 969 F.3d 819, 821 (7th Cir. 2020) (“We do not
reweigh evidence or reassess witness credibility ….”). A trial
judge is better positioned to evaluate the witness testimony of
the detectives and determine whether their actions amounted
to good-faith questioning or impermissible stalling. The dis-
trict court found that Roseman worked “diligently” on the
warning as he was asking questions; while conversing with
Goodwill, Roseman continued to write the warning, look
No. 20-3188                                                            7

through information on the police computer, or request addi-
tional information. We see no clear error in these ﬁndings.
    Indeed, the record supports the district court’s ﬁndings.
Filling out a warning requires a veriﬁcation and physical
write-up. Roseman needed to check the driver’s license and
vehicle information—which involved typing in the motorist’s
name and date of birth or driver’s license number along with
the vehicle’s registration information—then complete, by
hand, the warning itself—which included the date, time, and
vehicle information (including year, make, and model); the
driver’s information, such as name, birth date, current ad-
dress; and the location of the traﬃc stop. Both Roseman’s tes-
timony at the suppression hearing and the traﬃc-stop video
indicate that he worked expeditiously.
    Goodwill submits that Roseman could have completed the
task in less time. Once Roseman received conﬁrmation re-
garding Goodwill’s license and vehicle information at 2:02
p.m., he believes, Roseman could have written the ticket be-
fore the canine unit arrived ﬁve minutes later. Instead, the de-
tectives spent several minutes asking questions “wholly un-
related to the traﬃc violation,” as Roseman was spitting to-
bacco into a can, looking at Goodwill while questioning him,
and checking his surroundings. When Roseman ﬁnally com-
pleted the warning, he checked the wrong oﬀense. Goodwill’s
position, however, proves unconvincing. An oﬃcer can ask
“wholly unrelated” questions while processing a ticket. 1 See,


1 Goodwill suggested for the ﬁrst time at oral argument that an oﬃcer can
ask unrelated questions only while waiting to receive information back
from the computer system. Then once this conﬁrmation comes, the oﬃcer
must ﬁnish the warning or ticket without speaking to the motorist. We
disagree. Unrelated inquiries are permissible if they “do not measurably
8                                                        No. 20-3188

e.g., Johnson, 555 U.S. at 333; United States v. Walton, 827 F.3d
682, 687 (7th Cir. 2016). The information did return from the
databases a few minutes into the stop, but Roseman still
needed to transcribe everything from the computer to the
ticket itself, which entailed handwriting each input from dif-
ferent computer screens. There is nothing suggesting that
simply spitting or looking up while engaged in this process
unconstitutionally extends a stop. And the small error on the
warning was an insigniﬁcant mistake.
    Goodwill further asserts that “it is essential to view” the
case with the knowledge that a canine unit was rushing to the
scene and that one detective, immediately when the databases
returned the necessary information to complete the ticket,
messaged Larner to hurry. But additional units can arrive
during a traﬃc stop and walk a drug-sniﬃng dog around a
car—again—as long as the process does not prolong the stop.
See Rodriguez, 575 U.S. at 355.
   Finally, our recent opinion in United States v. Gholston
guides this outcome. There, Oﬃcer Cowick “long suspected”
that Gholston was dealing methamphetamine from his truck.
Gholston, 1 F.4th at 494. He pulled over Gholston’s truck for a
pretextual traﬃc violation. Id. Then several delays occurred:
the oﬃcer searched Gholston for two minutes; he forgot
Gholston’s proof of insurance, so had to ask again for it; he
spoke with two other oﬃcers about his suspicion that
Gholston had drugs; and while sending messages to the other
oﬃcers, he switched screens repeatedly. Id. at 496–97. “Given
the deferential standard of review that applies to the


extend the duration of the stop,” which encompasses the completion of a
written form. Johnson, 555 U.S. at 333.
No. 20-3188                                                  9

underlying facts,” we nonetheless concluded that there was
“no reversible error.” Id. at 497. In contrast to Cowick, Rose-
man worked on the ticket continuously without any breaks to
search Goodwill, ask for his insurance again, or switch
screens on his computer. Thus, as in Gholston, we see no re-
versible error in the district court’s factual ﬁndings.
                              B.
     An oﬃcer does not need a driver’s consent to conduct a
dog sniﬀ during a lawful traﬃc stop, if it does not prolong the
stop. Caballes, 543 U.S. at 409. Given that the detectives were
still processing the paperwork when the canine unit arrived,
they did not need Goodwill’s consent to conduct the search.
                             III.
   For these reasons, we aﬃrm the judgment of the district
court.